Citation Nr: 0836297	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right leg joint 
sclerosis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's VA Form 9 substantive appeal, submitted in 
January 2008, included a request for a Travel Board hearing 
at the veteran's RO.

The veteran was previously afforded a Travel Board hearing in 
March 2007 for other issues that are no longer before the 
Board at this time (the issue remanded in June 2007 was 
granted in November 2007).  

A second transcript of the March 2007 hearing appeared in the 
veteran's claims file subsequent to his January 2008 request 
for a hearing on the current issues, which may have caused 
the RO some confusion.

Regardless, the veteran has requested a hearing for the 
issues currently on appeal before the Board, and this request 
has been neither fulfilled nor withdrawn.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing at the Huntington RO before the 
Board, as requested, in the order that the 
request was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




